Citation Nr: 0609302	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

3.  Entitlement to service connection for a headache 
condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for a shoulder 
disability.

8.  Entitlement to service connection for left ear hearing 
loss.
REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

This case was previously before the Board in June 2004, at 
which time the veteran's previously-denied service-connection 
claims for a headache condition and hypertension were 
reopened.  The Board remanded these issues, and the issues of 
service connection for left ear hearing loss, low back, 
cervical spine, and shoulder disabilities; and the issue of 
entitlement to an increased rating for PTSD to the VA Appeals 
Management Center (AMC) to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), to obtain 
additional medical evidence, and to afford the veteran VA 
examinations.  

Pursuant to the Board's remand, additional VCAA notice 
letters were sent to the veteran through his attorney in 
August and October 2004.  The veteran was also scheduled for 
multiple VA examinations, for which he failed to report.  
After the additional development requested by the Board was 
accomplished, to the extent possible under the circumstances, 
the AMC denied each of the veteran's claims in a June 2005 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

Following the Board's June 2004 remand, the RO also denied 
the veteran entitlement to TDIU.  He duly perfected an appeal 
of that decision.

Other matter

The June 2004 Board decision denied the veteran's claim of 
entitlement to an increased rating for service-connected 
tinnitus.  That issue has accordingly been resolved and will 
be discussed no further herein.  See 38 C.F.R. § 20.1100 
(2005).


FINDINGS OF FACT

1.  The veteran failed, without good cause or adequate 
reason, to report for VA examinations scheduled for June 4, 
2002; October 15, 2002; November 5, 2004; November 8, 2004; 
November 24, 2004; and March 30, 2005, which were scheduled 
to evaluate his various claimed disabilities, his service-
connected PTSD, and the effect of his service-connected 
disabilities on his employability.

2.  Competent medical evidence does not reveal that the 
veteran's headache condition is related to his military 
service.

3.  Competent medical evidence does not reveal that the 
veteran's hypertension is causally related to his military 
service.

4.  Competent medical evidence does not reveal that the 
veteran's low back disability is causally related to his 
military service.

5.  Competent medical evidence does not reveal that the 
veteran's cervical spine disability is causally related to 
his military service.

6.  Competent medical evidence does not reveal that the 
veteran's shoulder disability is causally related to his 
military service.

7.  Competent medical evidence does not reveal that the 
veteran has a left ear hearing loss or that such is related 
to his military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for PTSD is denied based on the veteran's failure to 
report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2005).

2.  The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for scheduled VA examinations.  
38 C.F.R. § 3.655 (2005).

3.  Service connection for a headache condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 4.104 (2005).

5.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).

6.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 4.104 (2005).

7.  Service connection for a shoulder disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

8.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service 
connected PTSD and entitlement to TDIU.  He also seeks 
service connection for a headache condition, hypertension, a 
low back disability, a cervical spine disability, a shoulder 
disability and left ear hearing loss. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is generally applicable to all claims filed on or 
after its date of enactment, November 9, 2000 or filed before 
the date of enactment but not final as of that date.  The 
provisions of the VCAA and its implementing regulations are, 
therefore generally applicable to this case.  However, as to 
the increased rating and TDIU issues, law is dispositive of 
the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under such circumstances, the VCAA is not applicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited 
therein [the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations, to 
include the increased rating and TDIU issues.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

As noted in the Introduction, the Board remanded this case in 
June 2004 so that complete VCAA compliance could be 
accomplished.  Such action has been completed.

In general, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005) [reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by numerous SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, letters were sent to the veteran in April 
2002, September 2002, August 2004, and October 2004 which 
were specifically intended to address the requirements of the 
VCAA.  The April 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).  The 
August 2004 letter also advised the veteran that to 
"establish entitlement to an increased evaluation of an 
initial rating, the evidence must show that your service 
connected condition was worse at the time of the initial 
evaluation."  

The October 2004 letter further notified the veteran that to 
support a TDIU claim, the evidence must show "that your 
service-connected disability or disabilities are sufficient, 
without regard to other factors, to prevent you from 
performing the mental and/or physical tasks required to get 
or keep substantially gainful employment AND . . . generally, 
you meet certain disability percentage requirements as 
specified in 38 Code of Federal Regulations 4.16 (i.e. one 
disability ratable at 60 percent or more, OR more than one 
disability with one disability ratable at 40 percent or more 
and a combined rating of 70 percent or more)" (emphasis in 
original).  Additionally, the October 2004 letter informed 
the veteran that to support his claim for extraschedular 
evaluation, the evidence must show "that your service-
connected disability or disabilities present such an 
exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by a 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from 
"State or local governments, private doctors and hospitals, 
or current or former employers."  This letter also notified 
the veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, pursuant to the Board's June 2004 remand, the 
August 2004 letter instructed the veteran to "Please 
identify all health care providers, VA and non-VA, inpatient 
and outpatient, who have treated you for left ear hearing 
loss, headaches, hypertension, back ,shoulder, and neck 
disorders since service, as well as treatment for PTSD since 
August 2000, including any emergency or other medical records 
regarding a motorcycle accident and injury in June 2002 . . . 
[w]e have enclosed VA Form 21-4142, 'Authorization And 
Consent to Release Information to [VA],' which you should 
complete to authorize us to obtain copies of private 
treatment records" (emphasis in original).  The veteran was 
also advised that VA was "requesting that you provide us 
authorization to request and obtain copies of all of your 
available records from Affiliates in Psychology, Dr. C. [F.], 
[G.I.] Orthopedics, and [P.] Chiropractic" (emphasis in 
original).  Again, VA Forms 21-4142 were provided for this 
purpose.  Moreover, the August 2004 letter cautioned the 
veteran that "[f]ailure to report for a VA medical 
examination may have adverse consequences, including the 
possible denial of your claim" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The October 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with complete notice of the VCAA prior to the 
initial adjudication of his claims.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the April 2002, 
September 2002, August 2004, and October 2004 VCAA letters.  
His claim was then readjudicated in the June 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran and his attorney have pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, the veteran is represented by counsel, who is 
presumably familiar with the VCAA and the evidence needed to 
substantiate the claims.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  

With respect to the veteran's service-connection claims, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  As will be discussed below, the claims are being 
denied by the Board.  In other words, any lack advisement as 
to those two elements is meaningless, because the claims are 
denied and a disability rating and effective date cannot be 
assigned.  

With respect to the veteran's increased rating and TDIU 
claims, as discussed above, he has been provided with a VCAA 
notice regarding element (4), degree of disability, by way of 
the August and October 2004 VCAA notice letters.  With 
respect to element (5), effective date, the RO denied the 
veteran's increased rating and TDIU claims; thus, any 
consideration of an effective date was rendered moot.  
Additionally, since the Board is denying his increased rating 
and TDIU claims, there is no need to advise the veteran as to 
element (5), since in the absence of entitlement to TDIU or 
the assignment of an increased rating, no new effective date 
will be assigned.  Neither the veteran nor his attorney has 
raised the matter of an effective date; even if they did, in 
the absence of an increased rating or entitlement to TDIU, 
such would be of no use.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA and private treatment records, multiple 
examination reports from the veteran's private psychologist, 
Dr. M.C, his private audiologist, Dr. C.F., his chiropractor, 
Dr. R.P. and D.S., P.A., and D.W., R.N.  

As noted above, the veteran failed to report for VA 
examinations scheduled for June 4, 2002; October 15, 2002; 
November 5, 2004; November 8, 2004; November 24, 2004; and 
March 30, 2005.  This includes examinations which were 
scheduled pursuant to the Board's June 2004 remand. The 
consequences for the veteran's failure to report for these 
examinations will be discussed in detail below.  Neither the 
veteran nor his attorney has indicated that any other 
pertinent evidence exists which has not already been 
obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a Board 
hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.

2.  Entitlement to TDIU.

The Board will discuss these two claims together, since the 
outcome hinges on the same law.  The law pertaining to a 
veteran's failure to report for VA examination, in particular 
38 C.F.R. § 3.655, applies equally to the TDIU claim and the 
increased rating claim.  In this regard, the Board notes that 
a TDIU claim is a claim for increased compensation.  See Hurd 
v. West, 13 Vet. App. 449 (2000).  

Pertinent Law and Regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2005) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  

Additionally, 38 C.F.R. § 3.326 (2005) provides: 

(a) Where there is a claim for disability compensation 
or pension but medical evidence accompanying the claim 
is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, 
surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to 
report for the examination. 

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination 
report, from any government or private institution may 
be accepted for rating a claim without further 
examination.  However, monetary benefits to a former 
prisoner of war will not be denied unless the claimant 
has been offered a complete physical examination 
conducted at a Department of Veterans Affairs hospital 
or outpatient clinic. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  

Analysis

As alluded to above, the veteran, apparently acting on advice 
of counsel, has failed to report for multiple VA examinations 
which were scheduled to determine the nature and severity of 
his service-connected PTSD and its effect on his 
employability.  Various explanations have been provided for 
the veteran's failure to report to VA examinations by his 
attorney.  In various correspondence, the attorney argued 
that the veteran "submitted medical evidence sufficient for 
rating purposes.  The Department of Veterans Affairs has not 
held this medical evidence to be adequate, or inadequate for 
rating purposes."  The attorney further contended that the 
"veteran is not refusing to attend the scheduled VA 
compensation examination: he is requesting, instead, that the 
VA Regional Office adjudicate the previously submitted 
medical evidence to determine its adequacy."

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  See 38 C.F.R. § 3.655 (2005).  This includes TDIU 
claims.  See Hurd, supra.  

Section 3.655, however, is only effective where (1) 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and (2) a claimant, without good cause, fails 
to report for such examination, or reexamination.  38 C.F.R. 
§ 3.655(a) (2005).  

In the instant case, the veteran, through counsel, argues 
that the private medical reports of Dr. M.C. are adequate for 
rating purposes and that he will not attend a VA examination 
until the RO "adjudicates the previously submitted evidence 
to determine its adequacy."  See October 29, 2004 letter at 
2.  Although the veteran and his attorney contend that ample 
evidence exists to decide his increased rating and TDIU 
claims, determining the adequacy of the evidence is not the 
responsibility of the veteran.  It is the responsibility of 
VA adjudicators, based upon their administrative experience 
and expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably informed decision.  See 38 C.F.R. §§ 
3.159, 3.326 (2005); see also Shoffner v. Principi, 16 Vet. 
App. 208, 213 (2002) [holding that VA has discretion to 
decide when additional development is necessary].  

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  38 C.F.R. § 3.326(a) (2005) (emphasis 
added); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
[holding that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  Thus, the regulations clearly indicate 
it is the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.  

The RO has determined (and for reasons discussed below, the 
Board agrees) that the record in this case is incomplete.  
Thus, contrary to the attorney's assertions, the RO has in 
fact "adjudicated" the matter of the adequacy of the 
medical evidence of record.  The RO attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of a VA examination.  This was 
is not motivated by any desire to deny the veteran's claim or 
to draw out the appeals process, as the attorney impliedly 
alleges without providing any support for that allegation.  
Rather, the development of the record is mandated by VA 
regulations and decisions of the Court.  See, e.g., Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination].  The Board additionally observes that the 
Court's jurisprudence is replete with remands because the 
evidentiary record is inadequate.  Cf. Green v. Derwinski, 1 
Vet. App. 121 (1991).  

In this case, an additional medical examination of the 
veteran is necessary.  See 38 C.F.R. § 3.159 (2005).  The 
record reveals that different psychiatric examinations 
conducted over a relatively short time period reflect vastly 
different levels of disability.  In particular, the Board 
notes that an October 2004 examination report from the 
veteran's private psychologist, Dr. M.C., indicates a severe 
level of symptomatology.  Dr. M.C. noted that the veteran's 
general demeanor had deteriorated with "conspicuous 
evidence" of severe depression and anxiety.  Dr. M.C. 
reported that the veteran had poor sleep, and suffered from 
"terrifying nightmares" as often as four to five times per 
week.  He also noted "intense flashbacks," social 
isolation, extreme avoidant behaviors, a severe level of 
hypervigilance, and poor response to cognitive functioning 
questions.  Dr. M.C. also reported other troubling behaviors 
exhibited by the veteran.  It was specifically noted that the 
veteran was "crying" and "trembling" during the 
examination, exhibited "pervasive anxiety," was on "the 
very fringes of reality awareness," carried a .45 caliber 
pistol with him at all times, and was "completely incapable 
of governing his emotions."  It was further noted that the 
veteran was "completely incapable of working" and had 
"significantly deteriorated in his adherence to personal 
routines and daily habits and for all practical purposes . . 
. is an unsupervised nursing home patient in his own home."  
His GAF score was reported as 41.  

VA treatment records dated only a few months later, however, 
reflect a significantly more mild disability picture, 
including the veteran's own report that he "had been doing 
well."  VA treatment records also include the veteran's 
denial of recent flashbacks, nightmares, or problems with 
anxiety.  No cognitive deficit or difficulty in performed the 
tasks of daily living was reported.  The examiner 
specifically noted that the veteran's PTSD was in partial 
remission, and that his GAF score was 68 [indicative of mild 
symptoms; see Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996)].  

In addition, Dr. M.C.'s reports document other nonservice-
connected psychiatric disabilities, including an anxiety 
disorder, dysthymia, and a personality disorder with 
narcissistic and paranoid features.  It is unclear from these 
reports just how these other disabilities impact the 
veteran's overall disability picture and its effect on 
employability.  Such delineation is necessary for the Board 
to make an informed decision as to both the PTSD and TDIU 
claims.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Thus, there are at least two significant areas in which 
evidence necessary to resolve the PTSD and TDIU claims is 
inadequate: differences in symptomatology over time, and the 
presence of other, non-PTSD psychiatric disorders.  These 
questions can be resolved only through further evidentiary 
development.  See generally Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  The 
Board recognized these problems previously and asked for a 
psychiatric examination.  See the Board's June 2004 remand, 
pages 24-25.  The veteran has not reported for the 
examination. 

In short, the Board believes that the evidence of record is 
insufficient for rating purposes as the medical evidence 
currently associated with the claims file does not account 
for the vast discrepancies in the reported symptomatology.  
Moreover, the reports provided by the veteran through 
counsel, replete as they are with references to other, 
nonservice-connected psychiatric disabilities, cannot 
themselves establish entitlement to a disability rating 
higher than the 30 percent rating already awarded, and cannot 
establish entitlement to TDIU.  See Torres v. Nicholson, U.S. 
Vet. App. No. 03-1125 (August 17, 2005).  This is a single 
judge memorandum decision; however, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be 
cited "for any persuasiveness or reasoning it contains"].  

[The Board additionally observes that Torres is another case 
involving a claimant's failure to report for VA examination, 
evidently based on the advice of the same attorney.]  

A VA examination is necessary to resolve these deficiencies 
in the record.  However, as noted above, the veteran and his 
attorney have exhibited no willingness to cooperate with VA 
in this process.  The veteran has already been scheduled for 
multiple VA examinations.  He has failed to report for each, 
claiming that the private medical evidence which he submitted 
is sufficient to properly adjudicate the claim.  For the 
reasons expressed above, the Board disagrees.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that presented in Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In that case, as here, the veteran argued that the evidence 
of record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea, supra.  In Maged v. West, U.S. Vet. App. No. 97-1517 
(January 8, 1999), the claimant refused to report for VA 
examination.  The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 16-17.  The Court held that the 
appellant had not shown good cause for his refusal to attend 
a VA examination and affirmed the Board's denial of service 
connection.  Of particular interest in light of this case is 
the following quote: "By demanding the right to approve or 
disapprove any medical evidence before it is entered into his 
record, the appellant has attempted to manipulate the 
evidence in his favor."  See Maged, slip op. at 17-18.  

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was sufficient to decide the claim.  In 
the recently decided case of Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the same attorney presented similar argument 
to the affect that a private medical examination the veteran 
had submitted was sufficient to adjudicate the claim, without 
the need to report for VA examinations.  The attorney further 
contended, as here, that the veteran need not report to a VA 
examination until such time as VA provided the veteran 
adequate reasons for their determination that the private 
medical examination was inadequate.  [The same attorney made 
similar contentions in Torres, supra].  

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating for 
any service-connected condition.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Id. at 180-181.

The Board additionally observes that although the veteran 
through his attorney has made the claim that he "is not 
refusing to attend the scheduled VA compensation 
examination," the facts speak otherwise.  The attorney has 
established a pattern of advising his clients not to report 
for VA examination.  See Torres and Kowalski, both supra.  It 
is manifest that the veteran is, in fact, refusing to report 
for VA examinations, and he has refused to attend a number of 
examinations over a number of years.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to an increased rating for PTSD 
and entitlement to TDIU cannot be established or confirmed 
without a current VA examination.  The veteran's belief that 
the private medical records were sufficient to adjudicate 
these claims does not represent good cause for his failure to 
report for multiple VA examinations.  See 38 C.F.R. 
§ 3.655(a) (2005); see also Kowalski, supra.  

Turning to the matter of good cause, in a VA Form 9 dated 
August 19, 2005 the veteran's attorney stated as follows:

On March 25, 2005 the appellant submitted a letter to 
the Department of Veterans Affairs showing good cause 
why he could not attend the scheduled VA compensation 
examination.  The appellant did not refuse to attend the 
scheduled examination, but requested that alternative 
arrangements be made to accommodate his age and numerous 
medical conditions. . . . Again, the appellate [sic] is 
not refusing to attend a VA examination but is 
requesting alternate arrangements be made to accommodate 
his age and numerous disabilities. 

Review of the record, however, reveals that the March 25, 
2005 letter contained no such request from the veteran or his 
attorney for VA to make alternative arrangements for an 
examination to accommodate the veteran's "age and numerous 
medical conditions."  In any event, the August 19, 2005 
statement is vague as to reasons for requesting accommodation 
and in fact devoid as to any guidance as to what such 
accommodations might be.  Moreover, in light of the history 
of this case it is clear that this exceedingly short and 
vague request is a mere fig leaf to further stave off the 
veteran's reporting for VA examination.

[The Board observes in passing that the arguments made by the 
attorney, which mirror the two exceptions to the application 
of section 3.655 (sufficiency of the evidence already of 
record and having good cause for failure to report), are 
inconsistent.  That is, the veteran through counsel first 
contends that the evidence of record is sufficient to 
adjudicate his claim and that there is no need to report for 
the examination; but then he does an about face and indicates 
that he is allegedly willing to report for the examination, 
except that circumstances exist which purportedly prevent him 
from doing so.]

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
finds that the veteran's claims of good cause for failing to 
report for scheduled VA examinations, proffered through his 
attorney, are not credible and are meritless.  

The reasons given are age and infirmity, with absolutely no 
specifics provided.   A review of the record indicates that 
the veteran is age 52, which hardly constitutes good cause 
for failing to report for a VA examination.  With respect to 
the insuation that any medical condition or conditions 
somehow prevent the veteran from reporting for VA 
examination, despite his recent claims of being too ill and 
aged to attend a VA examination, the veteran has received 
regular treatment at the Grand Island and Omaha VA Medical 
Centers, and has evidently visited multiple private 
practitioners in various cities across Nebraska.  

More significantly, the Board notes that the veteran was able 
to travel from his home for examination at his private 
psychologist's office in North Platte, Nebraska, in June 
2001, June 2003, and October 2004, despite that city being 
some distance from his residence.  Moreover, the medical 
evidence of record, including that submitted by the veteran's 
private physicians, does not indicate that the veteran is 
unable to travel.  

In short, there is no evidence, aside from the attorney's 
statement, that the veteran is unable to travel.  There is a 
great deal of evidence to the contrary.  The Board finds it 
particularly significant that the veteran refused to report 
for VA examinations long before his current excuses surfaced, 
and that the veteran through counsel has indicated on 
numerous occasions that he does not believe that VA 
examination is required.  Finally, the Board cannot help but 
note what appears to be a well-established pattern on the 
part of the veteran's attorney in advising his clients not to 
report for examination.  See Kowalski and Torres, supra.  

Under such circumstances, the Board finds the proffered 
excuses to be incredible.  Instead, they appear to be 
intended as a smoke screen for the veteran's continued lack 
of cooperation with VA, notwithstanding the pious 
protestations that the veteran is "not refusing to attend a 
VA examination."  It is manifestly apparent that the veteran 
is in fact refusing to report for VA examinations scheduled 
to evaluate his service-connected PTSD and its effect on 
employability.  He has refused to report for such 
examinations for years.  Given that the veteran has reported 
for private examinations, including those at some distance 
from his home, his recent contentions to the effect that he 
is physically unable to attend the requested VA examinations 
are incredible.  

As noted in Kowalski, the veteran "and his counsel are 
expected to cooperate in the efforts to adjudicate his 
claim."  Here, they have not done so, and as discussed above 
have failed to provide "good cause" for the veteran's 
repeated failure to attend VA examinations.  The veteran and 
his attorney have been cautioned both by the Board and by the 
August 2004 VCAA letter of the potential consequences of the 
continued failure to report for VA examination.  See August 
2004 VCAA letter, at 2 [noting that "[f]ailure to report for 
a VA medical examination may have adverse consequences, 
including the possible denial of your claim" (emphasis in 
original)].  Despite such repeated warning, they still refuse 
to report for scheduled VA examinations.  Because the veteran 
and his attorney have been notified of the potential 
consequences of the veteran's failure to report for VA 
examinations, there is no prejudice to the veteran in denying 
his claim under the provisions of 38 C.F.R. § 3.655.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, under the provisions of 38 C.F.R. § 3.655, the 
Board must deny the veteran's claim for an increased rating 
for this service-connected PTSD and entitlement to TDIU.

3.  Entitlement to service connection for a headache 
condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for a shoulder 
disability.

The veteran also seeks service connection for a headache 
condition, hypertension, a low back disability, a cervical 
spine disability, and a disability of an unspecified 
shoulder.  Because these issues involve a similar factual 
background, and because the resolution of each hinges on 
similar provisions of law, the Board will address these 
claims in common discussion.  As with his increased rating 
and TDIU claims, the veteran has failed without good cause to 
report for multiple VA examinations scheduled to address 
these disabilities.  Unlike the increased rating and TDIU 
claims which have been discussed immediately above, service 
connection claims may not be denied based only upon a 
claimant's failure to report for VA examination.  See 
38 C.F.R. § 3.655 and Kowalski.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
hypertension and arthritis, when manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As noted above, the veteran, evidently on advice from 
counsel, has willfully failed to report for VA examinations 
which were scheduled to determine the existence of the 
claimed disabilities and their potential relationship to 
military service.

The law and regulations concerning VA examinations and 
failure to report therefor have been set forth above and will 
not be repeated.  The pertinent law and regulations relating 
to service connection claims, however, are somewhat different 
than those relating to increased rating claims.  While 
38 C.F.R. § 3.655 requires the denial of an increased rating 
claim when the veteran fails without good cause to report for 
a VA examination, the same regulation requires that a service 
connection claim be decided based on the evidence of record.  
Accordingly, the Board will proceed to adjudicate the 
veteran's service connection claims in the absence of VA 
examination due to his willful failure to report therefor.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.  

In the instant case, the medical records include diagnoses of 
hypertension, a tension headache condition, left shoulder 
bursitis, degenerative disc disease of the lumbar and 
cervical spines, disc bulging at L5-S1 and C5-7, C4-5 
spondylothisthesis, spondylosis, and cervical and lumbar 
radiculopathy.  The first Hickson element has accordingly 
been satisfied for each of these disabilities.

With respect to the second Hickson element, the veteran 
contends that each disability had its onset during service, 
specifically due to an in-service scalp laceration which 
occurred in August 1972 after the veteran hit his head on a 
hatch.

Review of the veteran's service medical records confirm that 
he suffered a scalp laceration in August 1972 after hitting 
his head while going through a hatch.  The wound was stitched 
and aspirin was recommended for pain.  The veteran did not 
complain of headaches or neck pain at the time of this 
injury.  However, the record reveals that the veteran 
complained of neck pain and a headache a month later while 
being treated for an upper respiratory infection.  No other 
complaint or treatment of neck pain is recorded in the 
service medical records.  The record does, however, contain 
periodic complaints of headaches which typically accompanied 
cold or flu-like symptoms.  A military physician opined that 
the veteran's headaches were secondary to sinusitis.  

The remainder of the veteran's service medical records are 
pertinently negative for complaint or treatment of a lumbar 
or cervical spine injury.  The same records fail to note 
treatment or diagnosis of a shoulder condition or 
hypertension.  The veteran's separation medical examination 
failed to note any disability.  His blood pressure was 
108/80.  

Service connection was subsequently granted for a laceration 
scar, rated noncompensably disabling.  Service connection has 
been denied as to the rest of the claimed residuals of the 
in-service head injury.
  
As noted in the law and regulations section above, service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when 
manifested to a compensable degree within the initial post 
service year.  See 38 C.F.R. § 3.309(a) (2005).  No such 
evidence exists in this case.  

VA regulations provide that "hypertension" means that 
diastolic blood pressure is predominately 90 mm or greater; 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominately 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The record contains the report of February 1976 VA 
hospitalization during which the veteran reported a diagnosis 
of hypertension three months earlier.  The veteran's 
statement is lacking as to probative value.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) [a claimant's account of 
what a health care provider purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence].  Blood pressure on admission was 130/80.  
Hypertension was not diagnosed. 

In the instant case, a diagnosis of hypertension within the 
initial post service year (if indeed one was made at all), 
such was not confirmed by readings taken two or more times on 
at least three different days.  See Rabideau, supra.  The 
vast majority of blood pressure readings taken in 1976 and 
for decades thereafter were well within normal limits under 
the regulation.  It was not until 2000 that regular diagnoses 
of hypertension were rendered, with consistent above-normal 
blood pressure readings and the prescription of various blood 
pressure medications.  

Because a confirmed diagnosis of hypertension was not of 
record for well over a decade following service, the 
presumptive provisions of 38 C.F.R. § 3.309(a) as they relate 
to hypertension are not for application in this case.

The Board likewise observes that while the veteran has been 
diagnosed with degenerative joint disease of the cervical and 
lumbar spines, such diagnosis was not made during service or 
within the initial post-service year.  To the contrary, a 
February 1976 cervical spine X-ray was within normal limits.  
The presumptive provisions of 38 C.F.R. § 3.309(a) as they 
relate to arthritis are therefore not for application in this 
case.

In summary, Hickson element (2) has been established only to 
the extent that the veteran had an in-service scalp 
laceration and complained during service of neck pain and 
headaches.  

Turning to the critical third Hickson element, medical nexus, 
the Board notes that the veteran and his attorney have 
submitted several private medical opinions which they contend 
are sufficient to decide each of the service-connection 
claims.  As has been discussed in some detail above, a VA 
examination has not been obtained, because the veteran has 
without good cause failed to report for each such scheduled 
examination.  As with the veteran's increased rating and TDIU 
claims, the veteran's attorney maintains that the private 
medical opinions submitted are adequate for rating purposes.  
For the reasons outlined immediately below, the Board 
disagrees.

First, the veteran has submitted a January 2003 letter from a 
private physician's assistant, D.S.  D.S. noted the veteran's 
in-service scalp laceration and opined that "[h]eadaches can 
be part of the normal sequelae of this type of injury."  
D.S. further opined that the veteran "does have some 
underlying cervical spondylosis which could have been 
aggravated or set in motion by [his in-service scalp 
laceration] and further contribute to chronic headaches and 
neck pain.  Of course issues of chronic pain may aggravate or 
lead to hypertension."  In summary, D.S. opined that "I 
think it is possible that [the veteran's] current condition 
started after, and is related to, this prior injury but I 
have no way of objectively quantifying or confirming this."

D.S.'s opinion suffers from a number of flaws.  First, he is 
equivocal in his ultimate conclusion, noting that he has "no 
way of objectively quantifying or confirming" a positive 
causal relationship between the veteran's in-service injury 
and his current disabilities.  D.S. also employs inconclusive 
language throughout his opinion, such as "could have," 
"may," and "possible."  The Court has held on numerous 
occasions that medical evidence which is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Accordingly, such opinion is of 
no probative value and is insufficient to fairly decide the 
veteran's claims.

Even more importantly, D.S. fails to account for, or 
otherwise reference, alternative theories of causation 
identified in the medical record.  Significantly, the record 
indicates that the veteran was involved in a severe 
motorcycle accident in 2002, in which he, inter alia, 
fractured his cervical spine.  While periodic complaints of 
neck pain were found in the record prior to this incident, 
such reports were few and far between.  Regular treatment, 
however, has been sought by the veteran since his post-
service accident.  The opinion of D.S. is therefore also 
deficient in that it failed to address the role the veteran's 
post-service accident had is his overall disability picture, 
and failed to separate out those spinal injuries which were 
related to the motorcycle accident, and those which were the 
product of his in-service scalp laceration.  Cf. Mittleider, 
supra.

Moreover, the record also suggests that the veteran's 
headache condition is not the result of his in-service scalp 
laceration.  A military physician suggested that the 
veteran's headaches were secondary to sinusitis.  There is 
also suggestion in the record that the veteran's headaches 
are stress related.  See the report of the February 1976 VA 
hospitalization:  "He has had only temporary employment 
since his release from military service and it was felt that 
part of his difficulties may have been on a tension bases 
related to his inactivity."  

Again, no analysis or explanation of these alternative 
theories is found in D.S.'s opinion.  Indeed, D.S. failed to 
reference the veteran's pertinent medical history.  As such, 
his opinion is of no probative value and cannot serve to 
substantiate the veteran's claims.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].

An October 2001 opinion from the veteran's private 
chiropractor, Dr. R.P., suffers from similar flaws.  Dr. R.P. 
opined that the veteran's "periodic cervical pain 
symptomatology" and headaches are the result of his in-
service "head injury."  Like the opinion of D.S., Dr. R.P. 
failed to reference the veteran's medical history or to 
otherwise address alternative theories of causation found in 
the medical record, namely the suggestion by other physicians 
that the veteran's headaches are stress related or part of a 
sinus condition.  Moreover, because Dr. R.P.'s opinion was 
rendered prior to the veteran's motorcycle accident, he was 
unable to account for the role these injuries played in the 
veteran's overall disability picture.

The Board also notes that Dr. R.P. does not appear to have 
reviewed the veteran's service medical records or post-
service treatment records.  His opinion letter specifically 
states that all medical history was provided by the veteran.  
In particular, while Dr. R.P. recounts the veteran's 
statement that he had neck pain ever since receiving his 
scalp laceration in August 1972, his opinion fails to mention 
that service medical records report neck pain on only one 
occasion, namely one month after the injury.  No complaint of 
neck pain or injury is found in the remainder of the service 
medical records, to include on separation.  Because 
Dr. R.P.'s opinion is based in part on an unsubstantiated 
medical history as reported by the veteran, it is of no 
probative value and cannot serve to substantiate the claim.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

The Board is aware that it may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran. See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  In this case, as 
discussed above, the entire medical history is at odds with 
the veteran's statements to Dr. R.P. concerning neck pain 
after the scalp laceration.  As an example, the report of the 
February 1976 VA hospitalization does not include any 
reference to neck pain, and cervical spine x-rays were 
negative.  Moreover, there is no discussion by Dr. R.P. of 
the lack of neck complaints for decades thereafter.  

The Board also notes that Dr. R.P. failed to provide any 
explanation or underlying rationale for the conclusions 
reached.  His opinion is of no probative value for this 
additional reason.  See Hernandez-Toyens, supra.

The only other medical nexus opinion of record is that of 
D.W., R.N., who opined that the veteran's "neck discomfort" 
and "complaints of headache" are related to his in-service 
scalp laceration.  Like the opinions Dr. R.P. and D.S., 
however, D.W. failed to account for alternative theories of 
causation for the veteran's headache condition.  

Moreover, D.W.'s opinion states that she reviewed the 
veteran's service medical records, but also reports that the 
veteran complained of neck pain throughout the remainder of 
service following his August 1972 injury.  As explained 
above, however, service medical records report only one 
isolated complaint of neck pain over a month after the 
injury.  No mention of neck pain was made at the time of the 
injury, throughout the remaining three years of the veteran's 
term of active duty, in connection with the February 1976 VA 
hospitalization or for many years thereafter.  
The discrepancy between D.W.'s report and the history as 
reported in the veteran's service medical records leads the 
Board to question whether such records were in fact reviewed 
by D.W. prior to rendering her opinion.  It appears more 
likely that such opinion was rendered based solely on the 
medical history as provided by the veteran and/or his 
attorney.  As such, her opinion is of no probative value and 
cannot serve to substantiate the claim.  See Swann, Reonal, 
and Kowalski, all supra.  

Moreover, like the opinions of Dr. R.P. and D.S., D.W. failed 
to provide any explanation or underlying rationale for the 
conclusions reached.  Her opinion is of no probative value 
for this additional reason.  See Hernandez-Toyens, supra.

The Board also notes that none of the medical opinion 
evidence addresses a potential causal relationship between 
any aspect of the veteran's service and a low back disability 
or a shoulder disability.  The shoulders and low back are not 
mentioned.  As was discussed above, multiple VA examinations 
were scheduled to fill in the gaps in the medical evidence.  
The veteran has failed to report of each examination, and has 
thereby thwarted VA's attempts to obtain this missing 
evidence.

The only other evidence in the claims file serving to link 
the veteran's current disabilities with his period of service 
emanates from the veteran and his spouse.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran and his wife, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and those of his wife regarding medical nexus are 
accordingly lacking in probative value.

In short, the crucial but missing element in this case is a 
medical nexus opinion.  The veteran was scheduled for 
multiple VA examinations which would have provided this 
needed evidence, but he failed to report for each examination 
without good cause.  As noted above, 38 C.F.R. § 3.655 (2005) 
requires that in such situations the claim be decided on the 
evidence of record.  For reasons stated above, none of the 
other evidence of record provides the needed evidence.  
Hickson element (3) has accordingly not been met and the 
veteran's claims fail on this basis.



8.  Entitlement to service connection for left ear hearing 
loss.

The veteran also seeks service connection for left ear 
hearing loss, which he claims is the result of in-service 
acoustic trauma.  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been stated above and will not be repeated.  

Specific regulations pertaining to claims of entitlement to 
service connection for hearing loss are as follows.  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.  

Concerning Hickson element (1), current disability, the 
preponderance of the medical evidence of record does not 
indicate that the veteran currently has left hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385 (2005).    



A July 2001 VA audiology examination revealed the following 
puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
25
20
25

Speech recognition scores using the Maryland CNC test were 96 
percent for the left ear.

The July 2001 VA audiology examination failed to show an 
auditory threshold of 40 decibels or above in any of the 
tested frequencies, and did not show that the auditory 
threshold was 26 decibels or greater for three of the tested 
frequencies, and did not indicate a speech recognition score 
of less than 94 percent as required by the regulation.  
Accordingly, this examination does not demonstrate left ear 
hearing loss for VA purposes.  38 C.F.R. § 3.385 (2005).  

The only other medical opinion concerning the veteran's 
alleged left ear hearing loss is from the veteran's private 
audiologist, Dr. C.F., who opined that the veteran has 
"bilateral mild high frequency sensorineural hearing loss."  
Although this may be true, it does not answer the question as 
to whether such hearing loss constitutes a disability for VA 
purposes under 38 C.F.R. § 3.385.  Dr. C.F.'s findings were 
not presented in a format that is appropriate or usable for 
VA purposes.  Specifically, the Board notes that hearing 
level measurements were presented in a graphical format which 
does not precisely indicate the resulting decibel reading.  
Although the average decibel loss for the 1000, 2000, 3000 
and 4000 Hertz levels is noted, no breakdown of decibel loss 
at each of these frequencies is given.  Such is necessary to 
determine if hearing loss is present as defined by 38 C.F.R. 
§ 3.385.  

Dr. C.F.'s opinion is therefore insufficient to substantiate 
the claim.  As with the other issues on appeal, the veteran 
was scheduled for an additional VA examination to evaluate 
his claimed left ear hearing loss.  He failed to report for 
the examination and therefore thwarted VA's efforts to obtain 
evidence which could have been favorable to his claim.  As 
the record now stands, left ear hearing loss has not been 
demonstrated.  The first Hickson element has therefore not 
been met and the veteran's claim fails on this basis alone.  
Accordingly, service connection for left ear hearing loss is 
not warranted.


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to TDIU is denied.

Service connection for a headache condition is denied.

Service connection for hypertension is denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a shoulder disability is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


